Title: From Thomas Jefferson to Edmund Bacon, 15 November 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Nov. 15. 08.
                  
                  I recieved yesterday your letter of the 10th. and will remit you the monies therein desired the first week of next month. you have not mentioned whether the note to mrs Carter is in part of the 113. barrels of corn, or whether it is an additional sum and for what. as soon as Castor recovers so as to be fit to ride, and is in good order I wish you to swap or sell him as well as you can, and Fitzpartner also. if you can get 150. D. cash for both, or exchanges of mules in preference or of horses I shall be glad to be rid of the expence of maintaining them. I suppose I shall be at home by the middle of March, and from that time we shall want 2. beeves a month regularly thro’ the year. I leave to your judgment when it will be best to buy, how many at a time, how to keep them so as to have them fat for killing in succession every fortnight. to buy fat beeves in the spring I know is very dear; and you will judge whether we can buy & fatten for ourselves cheaper. my best wishes attend you. 
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. get from mr Walker (the millwright) directions for me to send to Philadelphia for a new boulting cloth for the boltmill such an one as the present one was, which mr Walker knows.
                  
               